Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm. It does not take Gertrude Stein to know that a contract is a contract is a contract. K The contract provided that the closing take place on February 15, 1982 “or sooner at option of purchaser”. This means that while the purchaser, for our purpose the plaintiffs-appellants, could move up the closing date, the outside date was February 15,1982. The plaintiffs were not then in a position to have the necessary capital for the closing and asked for an extension. The defendant-respondent refused unless it obtained additional concessions. It had the right to do this. 1 The shibboleth “time of the essence” has nothing to do with the situation. This was strictly a matter of money, and the plaintiffs did not have it when they were supposed to have.